EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Templeton on 2-22-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 11, “correlation between the height data and the position data;” has been amended to: — correlation between the height data and the position data by performing a linear regression analysis, the established correlation being indicative of a regression line fit though a dataset including the height data and the position data;—
In line 14, “based on a slope of the established correlation;” has been amended to: — based on a slope of the regression line of the established correlation;—

Claims 2 and 3 are canceled.  

Claim 5 has been amended as follows:
In line 1, “The method of claim 3,” has been amended to: — The method of claim 1,—

Claim 6 has been amended as follows:
In line 1, “The method of claim 3,” has been amended to: — The method of claim 1,—

Claim 7 has been amended as follows:
In line 1, “The method of claim 3,” has been amended to: — The method of claim 1,—

Claim 12 has been amended as follows:
In line 17, “correlation between the height data and the position data;” has been amended to: — correlation between the height data and the position data by performing a linear regression analysis, the established correlation being indicative of a regression line fit though a dataset including the height data and the position data;—
In lines 19-20, “based on a height value defined along the established correlation” has been amended to: — based on a height value defined along the regression line of the established correlation—

Claim 13 is canceled.  

Claim 14 has been amended as follows:
In line 1, “The method of claim 13,” has been amended to: — The method of claim 12,—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671